


Exhibit 10.23 Consulting Agreement between the Company and Rick Kauffman dated
June 6, 2008










EXCLUSIVE CONSULTING AGREEMENT




THIS EXCLUSIVE CONSULTING AGREEMENT (the “Agreement”), made, entered into this
6th day of

June, 2008 (the “Effective Date”), by and between Kauffman Consulting, LLC, a
Tennessee limited liability

company with a principal place of business located at 3280 Emma Marie Place,
Buford, Georgia 30519

(hereinafter referred to as "Consultant"), and Sunovia Energy Technologies,
Inc., a Nevada corporation with

its principal place of business at 6408 Parkland Drive, Suite 104, Sarasota,
Florida 34243 (hereinafter

referred to as "Corporation").




W I T N E S S E T H:




WHEREAS, Consultant desires to provide consulting services for the Corporation
as an independent

contractor, with the understanding that Consultant shall on a best effort basis
unless providentially hindered

by personal illness, family illness or other emergencies such as encountered by
normal employees, devote a

minimum of 40 hours and up to a maximum of 128 hours per week of its and its
employees time to the

business of the Corporation and shall work solely for the benefit of the
Corporation. The Corporation

guarantees the Consultant the ability to work up to 128 hours per week on all
approved projects.




NOW, THEREFORE, in consideration of the premises, the mutual covenants of the
parties herein

contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby

acknowledged by each of the parties hereto, it is agreed as follows:




1. CONSULTING ARRANGEMENT. The Corporation hereby contracts for the services of

Consultant and Consultant agrees to perform such duties and responsibilities on
an exclusive basis on behalf

of the Corporation and to render advice and consulting as may be requested by
the Corporation during the

term of this consulting arrangement in connection with the Corporation's
business throughout the United

States and world wide ("Consulting Arrangement"); provided, however, Consultant
shall be permitted to

provide all necessary services relating to its existing clients or their
successors (the “Non-LED Clients”), a list

of which has been provided to the President of the Corporation, which such
services will in no way relate to

solar, solid state lighting or LED products and will not interfere with
Consultant’s time commitment (the

“Excepted Services”). Said consulting services shall include, but not be limited
to, those services set forth on

Schedule 1 attached hereto. The details with respect to each project (the
“Project”) assigned to Consultant,

including specific design responsibility, deliverables and hour estimates (the
“Project Specifics”) will be

agreed to by the President or designee (the “Corporation Designated
Representative”) and Consultant upon

each Project being assigned to Consultant. Consultant shall use its best efforts
to keep the Corporation

informed of all corporate business opportunities which shall come to its
attention and appear beneficial to the

Corporation's business so that the Corporation can obtain the maximum benefits
from Consultant's and its

employees knowledge, experience, and personal contacts. In the event that
Consultant should generate

revenue (“Consultant Revenue”) outside of the scope of the Consulting
Arrangement except for revenue

relating to the Excepted Services, then the Consultant shall pay such revenue to
the Corporation. All

Consultant Revenue projects shall be approved in advance in writing by a
Corporation Designated

Representative. The status of the Consulting Arrangement and the provision of
the services pursuant to the

Consulting Arrangement including the status of each Project and the Project
Specifics shall be reviewed on a

biannual basis by the Corporation Designated Representative. The Consultant
shall use its best efforts to

transition Non-LED Clients to Corporation’s products.




2. RELATIONSHIP BETWEEN PARTIES. During the term of the Consulting Arrangement,

Consultant shall be deemed to be an independent contractor. Consultant shall not
be considered as having an

employee status vis-a-vis the Corporation, or by virtue of the Consulting
Arrangement being entitled to

participate in any plans, arrangements or distributions by the Corporation
pertaining to or in connection with

any pension, stock, bonus, profit sharing, welfare benefits, insurance benefits,
401(k) or similar benefits for

the regular employees of the Corporation. The Corporation shall not withhold any
taxes in connection with

the compensation due Consultant hereunder, and Consultant will be responsible
for the payment of any such

taxes and hereby agrees to indemnify the Corporation against nonpayment thereof.




3. COMPENSATION FOR THE CONSULTING ARRANGEMENT. As consideration for the

services to be rendered under the Consulting Arrangement by Consultant and as
compensation for the income

it could have otherwise earned if it had not agreed to keep himself available to
the Corporation hereunder, the

Corporation shall pay the Consultant the following compensation:

3.1 Cash Compensation. Consultant shall be paid on an hourly basis of $81.31 per
hour. A

higher hourly rate is acceptable when the rate has been mutually agreed to by
the Consultant and Corporation

Designated Representative. Within seven (7) days of the end of every month,
Consultant shall provide the

Corporation with a detailed invoice specifying the work performed during the
previous month and the time

spent on a daily basis. If the Corporation does not have an objection to the
invoice, the Corporation shall then

pay the Consultant within ten (10) business days of receipt of the Consultant’s
invoice.





3.2 Equity Compensation. Stock options, substantially in the form attached
hereto as Schedule

3.2, to purchase an aggregate of 3,000,000 shares of common stock of the
Corporation, which shall vest as

follows: 500,000 on the date of this Agreement (the “Initial Option”), 500,000
upon the successful

demonstration of the EvoLucia Roadway Lighting System in Fairview, Texas (the
“Fairview Option”),

1,000,000 during the second year of the Consulting Period vesting at the rate of
250,000 per quarter at the

completion of each quarter (“Year Two Options”) and 1,000,000 during the third
year of the third year of the

Consulting Period vesting at the rate of 250,000 per quarter at the completion
of each quarter (“Year Three

Options”). In addition, during any Extended Consulting Period (as defined
below), Consultant shall be

granted an option to purchase 125,000 shares of common stock of the Corporation,
which shall vest at the end

of each Extended Consulting Period (as defined below)(the “Extension Options”).
All options shall have a

term of five years. The Initial Option shall have an exercise of $0.10. The
Fairview Option, Year Two

Options, the Year Three Options and the Extension Options shall have an exercise
price equal to the average

minimum bid price for the thirty calendar days prior to such grant multiplied by
.50.

The Consultant shall be separately compensated by the Corporation for services
that are outside the

scope of Section 1 of this Agreement (“Additional Services”) however it is not
expected that such Additional

Services will be required. All design tools shall be purchased and maintained by
the Consultant unless such

purchase is agreed to by the Corporation and in such case such design tool shall
be property of the

Corporation.




4. TERM OF CONSULTING ARRANGEMENT. Either party may terminate this Agreement
upon

30 days written notice to the other party. However, if the Consultant terminates
this Agreement it shall

continue to provide consulting services on an hourly basis in order to finalize
all open or current Projects.




5. CONFIDENTIALITY COVENANTS.

5.1 Acknowledgments by the Consultant. The Consultant acknowledges that (a)
during the

Consulting Period and as a part of his Consulting Arrangement, the Consultant
will be afforded access to

Confidential Information (as defined below); (b) public disclosure of such
Confidential Information could

have an adverse effect on the Corporation and its business; (c) because the
Consultant possesses substantial

technical expertise and skill with respect to the Corporation's business, the
Corporation desires to obtain

exclusive ownership of each Consultant Invention (as defined below), and the
Corporation will be at a

substantial competitive disadvantage if it fails to acquire exclusive ownership
of each Consultant Invention;

(d) the provisions of this Section 5 are reasonable and necessary to prevent the
improper use or disclosure of

Confidential Information and to provide the Corporation with exclusive ownership
of all Consultant

Inventions.

5.2 Agreements of the Consultant. In consideration of the compensation and
benefits to be paid

or provided to the Consultant by the Corporation under this Agreement, the
Consultant covenants as follows:

(a) Confidentiality.

(i) During and following the Consulting Period, the Consultant will hold in

confidence the Confidential Information and will not disclose it to any person
except with the specific prior

written consent of the Corporation or except as otherwise expressly permitted by
the terms of this Agreement.

(ii) Any trade secrets of the Corporation will be entitled to all of the
protections

and benefits under Florida law and any other applicable law. If any information
that the Corporation deems to

be a trade secret is found by a court of competent jurisdiction not to be a
trade secret for purposes of this

Agreement, such information will, nevertheless, be considered Confidential
Information for purposes of this

Agreement. The Consultant hereby waives any requirement that the Corporation
submit proof of the economic

value of any trade secret or post a bond or other security.

(iii) None of the foregoing obligations and restrictions applies to any part of
the

Confidential Information that the Consultant demonstrates was or became
generally available to the public

other than as a result of a disclosure by the Consultant.

(iv) The Consultant will not remove from the Corporation's premises (except to

the extent such removal is for purposes of the performance of the Consultant's
duties at home or while

traveling, or except as otherwise specifically authorized by the Corporation)
any document, record, notebook,

plan, model, component, device, or computer software or code, whether embodied
in a disk or in any other

form (collectively, the "Proprietary Items"). The Consultant recognizes that, as
between the Corporation and

the Consultant, all of the Proprietary Items, whether or not developed by the
Consultant, are the exclusive

property of the Corporation. Upon termination of this Agreement by either party,
or upon the request of the

Corporation during the Consulting Period, the Consultant will return to the
Corporation all of the Proprietary

Items in the Consultant's possession or subject to the Consultant's control, and
the Consultant shall not retain

any copies, abstracts, sketches, or other physical embodiment of any of the
Proprietary Items.

(b) Consultant Inventions. Each Consultant Invention will belong exclusively to
the

Corporation. The Consultant acknowledges that all of the Consultant's writing,
works of authorship, and other

Consultant Inventions are works made for hire and the property of the
Corporation, including any copyrights,

patents, or other intellectual property rights pertaining thereto. If it is
determined that any such works are not

works made for hire, the Consultant hereby assigns to the Corporation all of the
Consultant's right, title, and

interest, including all rights of copyright, patent, and other intellectual
property rights, to or in such

Consultant Inventions. The Consultant covenants that he will promptly:

(i) disclose to the Corporation in writing any Consultant Invention;

(ii) assign to the Corporation or to a party designated by the Corporation, at
the

Corporation's request and without additional compensation, all of the
Consultant's right to the Consultant

Invention for the United States and all foreign jurisdictions;





(iii) execute and deliver to the Corporation such applications, assignments, and

other documents as the Corporation may request in order to apply for and obtain
patents or other registrations

with respect to any Consultant Invention in the United States and any foreign
jurisdictions;

(iv) sign all other papers necessary to carry out the above obligations; and

(v) give testimony and render any other assistance in support of the
Corporation's

rights to any Consultant Invention.




5.3 Disputes or Controversies. The Consultant recognizes that should a dispute
or controversy

arising from or relating to this Agreement be submitted for adjudication to any
court, arbitration panel, or

other third party, the preservation of the secrecy of Confidential Information
may be jeopardized. All

pleadings, documents, testimony, and records relating to any such adjudication
will be maintained in secrecy

and will be available for inspection by the Corporation, the Consultant, and
their respective attorneys and

experts, who will agree, in advance and in writing, to receive and maintain all
such information in secrecy,

except as may be limited by them in writing.




5.4 Definitions.

(a) For the purposes of this Section 5, "Confidential Information" shall mean
any and all:

(i) trade secrets concerning the business and affairs of the Corporation,
product

specifications, data, know-how, formulae, compositions, processes, designs,
sketches, photographs, graphs,

drawings, samples, inventions and ideas, past, current, and planned research and
development, current and

planned manufacturing or distribution methods and processes, customer lists,
current and anticipated customer

requirements, price lists, market studies, business plans, computer software and
programs (including object

code and source code), computer software and database technologies, systems,
structures, and architectures

(and related formulae, compositions, processes, improvements, devices, know-how,
inventions, discoveries,

concepts, ideas, designs, methods and information, and any other information,
however documented, that may

be considered a trade secret;

 (ii) information concerning the business and affairs of the Corporation (which

includes historical financial statements, financial projections and budgets,
historical and projected sales,

capital spending budgets and plans, the names and backgrounds of key personnel,
personnel training and

techniques and materials, however documented; and

(iii) notes, analysis, compilations, studies, summaries, and other material
prepared

by or for the Corporation containing or based, in whole or in part, on any
information included in the

foregoing.

(b) For the purposes of this Section 5, "Consultant Invention" shall mean any
idea,

invention, technique, modification, process, or improvement (whether patentable
or not), any industrial design

(whether registerable or not), any mask work, however fixed or encoded, that is
suitable to be fixed,

embedded or programmed in a semiconductor product (whether recordable or not),
and any work of

authorship (whether or not copyright protection may be obtained for it) created,
conceived, or developed by

the Consultant, either solely or in conjunction with others, during the
Consulting Period, or a period that

includes a portion of the Consulting Period, that relates in any way to, or is
useful in any manner in, the

business of the Corporation which is the development of products and technology
associated with solid state

lighting systems and solar systems then being conducted or proposed to be
conducted by the Corporation, and

any such item created by the Consultant, either solely or in conjunction with
others, following termination of

the Consultant's Consulting Arrangement with the Corporation, that is based upon
or uses Confidential

Information, excluding any royalties or commissions received by Consultant from
work produced prior to the

Effective Date.




6. NON-COMPETITION AND NON-INTERFERENCE

6.1 Acknowledgments by the Consultant. The Consultant acknowledges that: (a) the
services to

be performed by him under this Agreement are of a special, unique, unusual,
extraordinary, and intellectual

character; (b) the Corporation's business is national in scope and its products
are marketed throughout the

United States and world wide; (c) the Corporation competes with other businesses
that are or could be located

in any part of the United States and world wide; (d) the provisions of this
Section 6 are reasonable and

necessary to protect the Corporation's business.

6.2 Covenants of the Consultant. In consideration of the acknowledgments by the
Consultant,

and in consideration of the compensation and benefits to be paid or provided to
the Consultant by the

Corporation, the Consultant covenants that he may not, directly or indirectly:

(a) during the Consulting Period, except in the course of his Consulting
Arrangement

hereunder, and during the Post-Consulting Period (as defined below), engage or
invest in, own, manage,

operate, finance, control, or participate in the ownership, management,
operation, financing, or control of, be

employed by, associated with, or in any manner connected with, lend the
Consultant's name or any similar

name to, lend Consultant's credit to or render services or advice to, any
business whose products or activities

compete in whole or in part with the products or activities of the Corporation
anywhere within the United

States; provided, however, that the Consultant may purchase or otherwise acquire
up to (but not more than)

one percent of any class of securities of any enterprise (but without otherwise
participating in the activities of

such enterprise) if such securities are listed on any national or regional
securities exchange or have been

registered under Section 12(g) of the Securities Exchange Act of 1934;

(b) whether for the Consultant's own account or for the account of any other
person, at

any time during the Consulting Period and the Post-Consulting Period, solicit
business of the same or similar

type being carried on by the Corporation, from any person known by the
Consultant to be a customer of the





Corporation, whether or not the Consultant had personal contact with such person
during and by reason of the

Consultant's Consulting Arrangement with the Corporation;

(c) whether for the Consultant's own account or the account of any other person
(i) at any

time during the Consulting Period and the Post-Consulting Period, solicit,
employ, or otherwise engage as an

employee, independent contractor, or otherwise, any person who is or was an
employee of the Corporation at

any time during the Consulting Period or in any manner induce or attempt to
induce any employee of the

Corporation to terminate his Consulting Arrangement with the Corporation; or
(ii) at any time during the

Consulting Period and for three years thereafter, interfere with the
Corporation's relationship with any person,

including any person who at any time during the Consulting Period was an
employee, contractor, supplier, or

customer of the Corporation; or

(d) at any time during or after the Consulting Period, disparage the Corporation
or any of

its shareholders, directors, officers, employees, or agents.

For purposes of this Section 6.2, the term "Post-Consulting Period" means the
one year period

beginning on the date of termination of the Consultant's Consulting Arrangement
with the Corporation if the

Consultant terminates this Agreement or the Corporation terminates this
Agreement as a result of any act by

Consultant or its employees or affiliates that damages, in any material respect,
the reputation, business or

business relationships of the Corporation, any action by Consultant that
constitutes a fraud against the

Corporation, the conviction of any employee or affiliate of Consultant of a
misdemeanor or felony,

Consultant’s refusal or failure to perform its duties that continues, any
material breach by Consultant of this

Agreement or any other agreement between Consultant and the Corporation, or any
affiliate of the

Corporation (collectively, “Cause”). Unless otherwise stated, if the Corporation
terminates this Agreement,

then Section 6.2(a) of this Agreement shall not be enforceable.

If any covenant in this Section 6.2 is held to be unreasonable, arbitrary, or
against public

policy, such covenant will be considered to be divisible with respect to scope,
time, and geographic area, and

such lesser scope, time, or geographic area, or all of them, as a court of
competent jurisdiction may determine

to be reasonable, not arbitrary, and not against public policy, will be
effective, binding, and enforceable

against the Consultant.

The period of time applicable to any covenant in this Section 6.2 will be
extended by the

duration of any violation by the Consultant of such covenant.




7. NOTICES. All notices, consents, waivers, and other communications under this
Agreement must be

in writing and will be deemed to have been duly given when (a) delivered by hand
(with written confirmation

of receipt), (b) sent by facsimile (with written confirmation of receipt),
provided that a copy is mailed by

registered mail, return receipt requested, or (c) when received by the
addressee, if sent by a nationally

recognized overnight delivery service (receipt requested), in each case to the
appropriate addresses and

facsimile numbers first set forth above (or to such other addresses and
facsimile numbers as a party may

designate by notice to the other parties or that the Corporation has on record
for the Consultant)




8. BINDING EFFECT. This Agreement shall extend to, shall inure to the benefit of
and shall be

binding upon all the parties hereto and upon all of their respective heirs,
successors and representatives.




9. ENTIRE AGREEMENT. This Agreement, including the agreements incorporated by
reference,

contains the entire Agreement among the parties hereto with respect to the
matters contemplated hereby and

supersedes all prior agreements and undertakings between the parties with
respect to such matters. This

Agreement may not be amended, modified or terminated in whole or in part, except
in writing, executed by

each of the parties hereto.




10. INDEMNIFICATION. Consultant hereby agrees to hold harmless and indemnify
Corporation from

and against any and all loss, damage, expense, and cost (including reasonable
attorneys' fees incurred in

connection with the same) incurred by Corporation as a result of Consultant's
breach of any covenant or

agreement made herein. Corporation hereby agrees to hold harmless and indemnify
Consultant from and

against any and all loss, damage, expense, and cost (including reasonable
attorneys' fees incurred in

connection with the same) incurred by Consultant as a result of any product
liability claim against Consultant

for any product resulting from a Project.




11. SPECIFIC PERFORMANCE. The Consultant acknowledges that his obligations
hereunder are

unique, and that it would be extremely impracticable to measure the resulting
damages if he should default in

his obligations under this Agreement. Accordingly, in the event of the failure
by Consultant to perform his

obligations hereunder, which failure constitutes a breach hereof by him, the
Corporation may, in addition to

any other available rights or remedies, sue in equity for specific performance
and, in connection with any such

suit, the Consultant expressly waives the defense therein that the Corporation
has an adequate remedy at law.




12. SEVERABILITY. Should any part of any provision of this Agreement be declared
invalid by a

court of competent jurisdiction, such decision or determination shall not affect
the validity of any remaining

portion of such provision or any other provision and the remainder of the
Agreement shall remain in full force

and effect and shall be construed in all respects as if such invalid or
unenforceable provision or portion thereof

were not contained herein. In the event of a declaration of invalidity, the
provision or portion thereof declared

invalid shall not necessarily be invalidated in its entirety, but shall be
observed and performed by the parties

to the Agreement to the extent such provision is valid and enforceable.








13. SECTION HEADINGS. The section headings contained herein are for convenience
of reference

only and shall not be considered any part of the terms of this Agreement.




14. CHOICE OF LAW. This Agreement shall be interpreted and performed in
accordance with the laws

of the State of Florida, and the parties agree, notwithstanding the principles
of conflicts of law, that the

internal laws of the State of Florida shall govern and control the validity,
interpretation, performance, and

enforcement of this Agreement. Any action brought by either party against the
other concerning the

transactions contemplated by this Agreement shall be brought only in the state
courts of Florida or in the

federal courts situated closest to Sarasota, Florida. The parties and the
individuals executing this Agreement

and other agreements referred to herein or delivered in connection herewith on
behalf of the Company agree

to submit to the jurisdiction of such courts and waive trial by jury. The
prevailing party shall be entitled to

recover from the other party its reasonable attorney's fees and costs.




15. AMMENDMENTS. This agreement may be amended when mutually agreed to by the
Consultant

and the Corporation Designated Representative.




REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




IN WITNESS WHEREOF, Consultant has hereunto put his hand, and the Corporation
has caused

this instrument to be executed in its corporate name by its duly authorized
officer, all as of the day and year

first above written.




CONSULTANT:




KAUFFMAN CONSULTING, LLC

By:_________________________________

Name:

Title:




CORPORATION:

SUNOVIA ENERGY TECHNOLOGIES, INC.

By:_________________________________

Name:

Title:




AGREED AND ACKNOWLEDGED:

(with respect to Sections 5 and 6)

_____________________________________

[LIST EMPLOYEES OF CONSULTANT ABOVE]




SCHEDULE 1

Rick Kauffman will serve as the company’s principle engineering consultant for
strategic product

development and marketing support efforts and will report directly to the
President or Corporation

Designated Representative to:




a. Lead strategic product development projects as directed by the President or
Corporation

Designated Representative.

b. Design and redesign of solid state lighting fixtures.

c. Design of non-LED light fixtures and system components for strategic
customers & opportunities.

d. Assist with the design of solar related systems.

e. Assist with the design of solar augmented systems.

f. Assist with sales and marketing relative to product development efforts.

g. Develop renderings and specifications for presentations and customer
sign-off.

h. Assist with defining fixture manufacturer’s requirements.

i. Assistance with supply chain management.

j. Assistance with preparation and development of any and all intellectual
property filings (patents,

copyrights, trademarks, etc.) for lighting designs.

k. Represent the Company at various strategic meetings and conferences as agreed
upon by both

parties.

l. Assist with acquisition and conversion of strategic lighting customers.

m. Interface with outside engineering teams for systems integration.

n. Provide quarterly reporting to board of directors specific to any key issues
or outstanding

concerns.

o. Participate in strategic planning activities for the development of key solar
and solid state lighting

products, markets and partnerships.

p. Assistance with evaluating and securing new solar and solid state lighting
customers.




SCHEDULE 1(A)

NON-LED CLIENTS






